Title: To George Washington from Joseph Howell, Jr., 10 April 1795
From: Howell, Joseph Jr.
To: Washington, George


          
            Department of War Accountant’s OfficeApril 10th 1795.
            Sire
          
          On the 12th Ulto compleated nin⟨e⟩teen years Service for the public, in which I flatter myself of having done my duty with some degree of Honor, but finding from the disposition of a majority in the last Congress that an addition to the present compensation which has not been equal to my necessary expences would not be granted. I feel myself compelled—and indeed my old Army complaints require—that I should dispose of the rest of my days to the support of my family, under these impressions I am induced to resign the appointment of Accountant to this department, and now do myself the Honor to enclose the Commission. I am with the highest respect sire Your obedt Servt
          
            Joseph Howell
          
        